UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 5, 2011 OKLAHOMA GAS AND ELECTRIC COMPANY (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdiction of Incorporation) 1-1097 73-0382390 (Commission File Number) (IRS Employer Identification No.) 321 North Harvey, P.O. Box 321, Oklahoma City, Oklahoma 73101-0321 (Address of Principal Executive Offices) (Zip Code) 405-553-3000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On May 5, 2011, OGE Energy Corp., the parent company of Oklahoma Gas and Electric Company (the “Company”), issued a press release describing OGE Energy Corp.’s consolidated financial results for the quarter ended March 31, 2011, which is furnished as Exhibit 99.01 and incorporated herein by reference.As described in the press release, the Company, a regulated electric utility, recorded net income of $6.4 million for the quarter ended March 31, 2011 as compared to $1.2 million for the quarter ended March 31, 2010.For further information, see the press release attached as Exhibit 99.01. Item 9.01.Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press release dated May 5, 2011, announcing OGE Energy Corp. reports 1st quarter earnings, 25 cents per share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OKLAHOMA GAS AND ELECTRIC COMPANY (Registrant) By: /s/ Scott Forbes Scott Forbes Controller and Chief Accounting Officer May 5, 2011
